Citation Nr: 1229744	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  05-24 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected degenerative joint disease of the right ankle and residuals of a stress fracture of the second metatarsal of the right foot.

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected degenerative joint disease of the right ankle and residuals of a stress fracture of the second metatarsal of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina. 

In November 2005, the Veteran testified at a hearing held before a Decision Review Officer.  A transcript of the hearing is associated with the claims file.

This matter was previously before the Board in November 2009 and January 2011 at which time it was remanded for additional development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board has recharacterized the issues to include consideration of service connection on a secondary basis, based on development undertaken that included examination and opinion based on such consideration, despite the fact that the Veteran's claims and lay statements argued entitlement to service connection on a direct basis.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's current low back disorder was not manifested during his period of active service, is not shown to be causally or etiologically related to his active service or to any service-connected right ankle or foot disability, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of his service discharge.

2.  The Veteran's current left ankle disorder was not manifested during his period of active service, is not shown to be causally or etiologically related to his active service or to any service-connected right ankle or foot disability, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of his service discharge.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2011).

2.  The criteria for the establishment of service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied  See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  A letter from the RO dated in May 2004 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  This letter was provided prior to the initial RO adjudication of his claim in September 2004.  Additional notice sent in March 2006 provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Finally the AOJ sent letters in January 2010 and January 2011 pertaining to further development it was conducting, including what evidence it was obtaining and examinations to be scheduled.  The matter was readjudicated in July 2012.  Thus, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His service treatment records and post-service treatment records have been obtained. This includes VA, private and Social Security records.  The Veteran has also been provided VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his claims.  38 C.F.R. § 4.2.  He was afforded the opportunity for a personal hearing.  Thus, the Board does not have notice of any additional relevant evidence that is available but has not been obtained.

The Board is also satisfied as to substantial compliance with its November 2009 and January 2011 remand directives.  See Dyment, 13 Vet. App. at 146-47; Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining the Veteran's additional VA outpatient treatment records dating prior to 2001.  These records were obtained and added to the claims file.  This also included providing the Veteran with additional VA examinations in February 2010, February 2011 and addendum in July 2012.  Finally, the AOJ readjudicated the Veteran's claims in a recent Supplemental Statement of the Case dated in July 2012.  Thus, the Board finds that, for purposes of these claims, there has been substantial compliance with its December 2010 remand directives.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims. Therefore, no further assistance to the Veteran with the development of evidence is required.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran claims entitlement to service connection for lumbar spine and left ankle disorders.  He has alleged these conditions occurred on a direct basis, generally through routine training.  His military occupational specialty is noted to include being a fighting vehicle infantryman, and the RO is noted to have conceded combat in awarding service connection for PTSD.  However, he is not shown to be specifically alleging that either disorder of the low back or left ankle was incurred under combat conditions.  The Board shall also consider service connection on a secondary basis, due to development of both issues on such basis.  

Low Back Disorder

Service treatment records showed normal findings on entrance examination of September 1989 for the spine, and he denied any recurrent back pain or other orthopedic problems referable to the back in the accompanying report of medical history.  A June 1991 post combat report of medical history revealed him to deny recurrent back pain, or any other orthopedic problems referable to the back.  The Veteran was seen in July 1991 for low back pain for two days and reported a long history of back problems.  He was treated with ASA Norgesic Forte and Motrin.  He had slight discomfort with bending forward but not in other motions.  He had no tenderness to palpation and had no trauma.  He was assessed with low back pain.  No other records of back pain or problems were shown in the service treatment records.  He is shown to have waived his separation examination.
Thereafter, there is no medical evidence showing back problems until 2000.   A November 2000 Persian Gulf registry examination report notes arthritis of the lumbar spine.  Also in the same month, he reported intermittent joint and muscle pain, with pain that included his lumbar spine.  A January 2001 X-ray of the lumbar spine showed no evidence of acute injury or destructive process but there was an old compression fracture of L1, and degenerative disc disease in T1, L1 and L2.  An April 2001 record noted degenerative joint disease of the lumbar spine and old compression fracture of L1.  

VA and private treatment records from 2003 to 2004 primarily address other matters but include some findings regarding the lumbar spine.  He was noted to work as a chef in August 2003.  In April 2004 he gave a history of chronic intermittent joint pains, assessed as the same.  In June 2004 he was seen in mental health, with complaints of a lot of pain in his joints described as chronic and ongoing.  His pain included his back.  X-rays from August 2004 showed no evidence of acute injury or any other significant abnormality of the lumbar spine.  

An August 2004 VA examination was done without review of the claims file, as it was not available.  This examination revealed the Veteran reported low back pain since 1991, with no specific injury reported.  He described a dull aching pain across the entire low back on a daily basis.  He also reported flare-ups three or four times a month with pain up to a 10/10 intensity.  Examination of the low back was somewhat limited due to an immobilizer on his left leg for knee problems.  He was able to get out of his chair without any signs of pain.  He was able to rotate his torso to the expected range of motion with pain complained of in his low back.  He was able to do a supine straight leg raise on the right, but was limited by the knee brace on the left.  His back had 90 degrees flexion, but he reported pain at 13 degrees.  Extension was 30 degrees with pain at 10 degrees.  His lateral flexion was to 28 degrees bilaterally with pain at 10 degrees on the left and 8 degrees on the right.  Rotation was 38 degrees bilaterally with pain at 8 degrees on the left and 5 degrees on the right.  X-rays were normal.  The diagnosis was low back pain with insufficient evidence to form a specific diagnosis.  

In August 2004, a private disability examination report shows a history of back pain given by the Veteran since 1991, but no definite or direct injury.  The pain was said to have started in service.  It would occasionally go into the back of his leg, and it was difficult to get up and get out of his car.  Examination revealed 70 degrees flexion, 20 degrees extension and lateral flexion.  He had no paraspinal tenderness or spasm and could straight leg raise to 70 degrees.  There was no evidence of tenderness, crepitus, effusion, trigger points or deformity.  His muscle bulk and tone, sensory examination and deep tendon reflexes were all normal.  He was diagnosed with arthritis, gout and bursitis.  His chronic back problem was felt to be musculoskeletal in origin and was without any definite evidence of radiculopathy or positive straight leg raise.  There was no paraspinal tenderness or spasm.  

VA records from 2004 to 2007 primarily addressed other problems, but did include some back complaints.  A February 2005 record noted back pain and stiffness, with assessment of back pain made.  Another February 2005 record noted back pain radiating down the left leg, with a diagnosis of sciatica.  Low back pain was also reported in an April 2005 record which described him as having a long history of back problem.  Examination revealed slightly firm but nontender paravertebral muscles.  X-rays from August 2004 were described as normal.  He was assessed with low back pain.  A June 2005 record described back pain complained of for the past few months, occurring with activity.  He was noted to be on disability in part, for low back pain.  The examination was unremarkable and he was assessed with degenerative joint disease of the low back.

The Veteran's November 2005 hearing testimony pertaining to the lumbar spine claimed that he had no back problems prior to service.  He testified that some of the exercises he was required to do in the service put extreme pressure on his back.  He noted that he was overweight during the service and unable to pass the physical training test, but was made to do more work outs due to his weight.  He indicated he had back problems after service, and pointed out the VA records confirm the existence of current back problems.

A May 2008 VA examination of the spine again revealed the Veteran to seek service connection for back pain, with no history of injury, but he felt he injured his back performing "drills."  He reported going to sick call and being given Norgesic Forte and Flexeril at the time.  He now reported pain, difficulty bending, and pain on extended standing and sitting.  He also reported episodes of sharp pain occurring weekly to monthly in frequency, with severe flare-ups every two to three weeks.  Examination revealed no spasm, atrophy, guarding, pain on motion, tenderness or weakness.  He had normal posture and curvature of the spine.  Detailed motor and sensory examination were all normal, as were his reflexes.  His range of motion was severely limited, with 12 degrees flexion, 13 degrees extension, 12 degrees left lateral flexion with pain at 7 degrees, 9 degrees right lateral flexion and 7 degrees rotation in both directions.  X-ray showed mild loss of lumbar lordosis which may be related to positioning or muscle spasm.  Also shown was degenerative disc disease and mild anterior wedging at L1, either developmental or post traumatic.  The diagnosis was residuals of low back injury and degenerative disc disease of the lumbar spine.  The examiner recited the history of one episode of treatment for low back pain in service, and the X-ray findings from 2001 and 2004, along with the report from the August 2004 VA examination with its inconclusive diagnosis.  The examiner opined that the Veteran did have a diagnosable low back disability of degenerative disc disease.  The examiner further opined that this diagnosis was less likely as not related to the episode of low back pain for which he was treated in service in 1991.  However, the examiner failed to provide a true rationale, merely citing review of the claims file, physical examination and X-ray reports.  

The Veteran underwent a VA examination in February 2010 to address the etiology of his lumbar spine disability, particularly to include whether it was being caused or aggravated by the service connected right ankle disability.  The claims file was reviewed.  The Veteran denied trauma to his low back but described reporting to sick call for low back pain in the service, with norgesic forte administered.  He now complained of back pain, difficulty bending, decreased range of motion and pain on extended periods of sitting.  The course was progressively worse.  He denied any neurological manifestations aside from numbness.  His symptoms included fatigue, decreased motion, weakness, spasms, and pain.  He described the onset as 1991.  He had sharp pain that radiated to the right leg about one to six days a week, and flare-ups every two to three weeks.

Physical examination revealed normal posture, curvature and gait.  He had no objective findings of spasm, atrophy, guarding, pain on motion, tenderness or weakness.  His muscle strength was normal 5/5 throughout; sensory examination was normal 2/2 throughout and reflexes were normal 2+ throughout (and  normal Babinski.)  Active range of motion was severely limited in all quadrants, with flexion to 11 degrees, extension and left lateral flexion both only to 4 degrees, right lateral flexion to 10 degrees, left rotation to 3 degrees and right rotation to 15 degrees.  Imaging revealed multilevel degenerative changes within the lumbar spine.  The diagnosis was degenerative joint disease of the lumbar spine, with moderate to severe affects on activities of daily living.  The examiner gave an opinion that the Veteran's low back disorder found on examination was neither caused by nor a result of, nor was permanently aggravated by his service connected degenerative joint disease of the right ankle and residuals of a stress fracture of the second metatarsal of the right foot.  The rationale was based on there being no evidence based in literature to support finding that lumbar spine degenerative disc disease was being related to degenerative joint disease of an ankle.  Degenerative disc disease describes normal changes in the spinal discs related to injury, overuse or aging.  

VA records from 2010 and 2011 show ongoing treatment for back pain including in February 2010, May 2010, and January 2011, with no findings or opinion regarding the time of onset or etiology of the pain treated.  

The report of a February 2011 VA examination of the lumbar spine to ascertain its etiology to service on a direct basis included review of the claims file.  The Veteran described having lifted a heavy object and pulled his back, presented to sick call, given medications and light duty for three days.  He now complained of stiffness, decreased motion and pain that increased with sitting.  He reported weekly flare-ups of severe intensity, lasting one to two days.  Review of systems was now negative for any neurological manifestations reported.  He did give a history of fatigue, decreased motion, stiffness, weakness and spasm.  Pain was reported in the lumbosacral spine, said to have begun in 1990.  

Physical examination again revealed the same findings as in February 2010 regarding normal findings posture, curvature, objective findings, muscle strength, sensory findings  and reflexes.  Again his active range of motion was severely limited, with 26 degrees flexion, 6 degrees extension, 15 degrees left and right lateral flexion, 12 degrees left rotation and 17 degrees right rotation.  He was assessed with mild to moderate degenerative disc disease of the lumbar spine.  This had moderate to severe limitations on his activities of daily living.  The examiner opined that his degenerative disc disease was less likely as not caused by or a result of his service or service connected disorder.  The rationale was that degenerative disc disease was the normal changes of spinal discs related to injury, overuse or aging.  There was no documentation of military injury, and no radiologic studies to indicate such while in the military.  His civilian work history was significant in that he reported working as a chef, cook, and in grocery, convenience and department stores.  He also worked in a cleaning service and Lowes Home Center after service.  These types of jobs would certainly result in overuse of the back, predisposing him to degenerative disc disease.  Although X-rays indicated lumbosacral degenerative disc disease, the examiner was unable to establish a correlation between service and degenerative disc disease.  

A July 2012 addendum opinion was obtained which stated that the claims file and Computerized Patient Record System (CPRS) were reviewed and referred back to the rationale stated in the February 2011 VA examination, reciting this rationale.  The examiner also noted that the 2004 VA examination stated that the claims file was unavailable for review and noted that the examiner at that time said that the Veteran denied having an injury to his back in service, and that the evidence was insufficient to formulate a diagnosis for the back condition.  Also noted was the May 2003 ER record from Northport Medical center where he was seen for pain typical of a typical gouty attack, but the records from 2003 did not show a nexus for service connection for a low back condition.  

The claims file, including the VA, Social Security, and private treatment records, does not contain any contrary medical opinions to rebut the unfavorable opinions from the VA examiner in the February 2010 VA examination addressing the claim on a secondary basis, or the unfavorable opinion from the VA examiner in the February 2011 VA examination with addendum in July 2012.  To the extent that the medical records describe his current back disorder as dating back to 1991, such descriptions appear based on the history provided by the Veteran himself, rather than based on medical evidence showing continuity.  

Thus, the Veteran's contentions notwithstanding, none of the physicians who have had occasion to evaluate or examine him, or anyone else for that matter, have provided an opinion attributing his lumbar spine disorder to his active service, or to include as secondary to his service-connected right foot and ankle disability.  To the contrary, the examiners in February 2010, February 2011 and July 2012 have provided the unfavorable opinions regarding the etiology of the lumbar spine disorder on a direct and secondary basis, with rationale as set forth above.  The Board finds these opinions probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, they are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In addition to the medical evidence, the Board has also considered the Veteran's lay statements, including testimony presented at a personal hearing.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service, and continuity of symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson, 581 F.3d at 1313, and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. Id.  

The Veteran is competent to report that his current back disorder was injured during his active service, and he is also competent to report continuity of symptomatology.  However, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465   (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board finds the Veteran's statements concerning the continuity of symptomatology to be of limited probative value as he was first treated for a post service back disorder in 2000, almost 10 years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, his statements are found to be of limited probative value because they are inconsistent with the evidence of record, which fails to show a chronic lumbar spine disorder after his acute episode of back pain treated in service in July 1991, with no subsequent evidence of back problem in service and no evidence of a current low back disorder until years after his discharge from service.

For the reasons set forth above, the Board finds that the Veteran's lay statements do not support a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of the current claim, is unfavorable to the claim of service connection for a low back disorder.  To the extent that his lay evidence attempts to link his low back disorder as being caused by or aggravated by service, the Board finds that as a lay person without the appropriate medical training and expertise, he simply is not competent to state that the low back disorder was caused by or aggravated by the service connected right foot and ankle disorder.  See Routen v. Brown, 10 Vet. App. 183, 186   (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge"). 

As there is no indication of arthritis within the one year period after the Veteran's service separation in 1992, he is not entitled to application of the presumptive provisions that might otherwise warrant granting a claim for service connection.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For these reasons and bases, the Board places greater probative value on the medical evidence, which shows that the Veteran's current lumbar spine disorder is unrelated to his active service, to include the acute episode of back pain treated in July 1991, and is neither caused by nor aggravated by the service connected right foot and ankle disorder.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application. See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.

Left Ankle Disorder

Service treatment records showed normal findings on entrance examination of September 1989 for the ankles.  However he did check "yes" to foot trouble in the accompanying report of medical history.  Otherwise the report of medical history was negative for any problems referable to the left ankle.  The service treatment records are negative for any evidence of left ankle problems, although he is noted to have sprained his right ankle in January 1990.  Also in June 1991, he is noted to have reported in an attachment to a post combat report of medical history that he fell off a ramp and broke his leg, but made no reference to left ankle problems.  He waived his separation examination.  

Thereafter, there is no medical evidence showing left ankle problems until 2000.   A November 2000 Persian Gulf registry examination report notes arthritis of the left ankle.  Also in the same month, he reported intermittent joint and muscle pain, with pain that included his ankles.  A January 2001 X-ray of both ankles showed no evidence of acute injury or other significant abnormality, although a small infracalcaneal spur was present bilaterally.  An April 2001 note indicated the Veteran described mild arthritis including in the left ankle.  

VA and private treatment notes from 2003 to 2004 primarily address problems other than related to the left ankle.  However, an April 2003 record notes complaints of pain and swelling to joints that included the left ankle.  He gave a history of gout.  Examination was positive for point tenderness over the left ankle, with a moderate degree of edema.  The tenderness was to the slightest palpation.  He was also noted to have uric acid readings of 10.9.  He was assessed with gout to include the left ankle.  Other records revealed issues with gout affecting other joints besides the left ankle.  A June 2004 record described pain in both ankles.  A mental health record from the same month revealed right ankle complaints in reports of joint pain, but no problems with the left ankle were mentioned. 

An August 2004 VA examination was done without review of the claims file, as it was not available.  This examination revealed the Veteran was claiming service connection for ankle pain to include the left ankle.  He denied specific injury, but said it was present since 1991.  He reported along with pain, he had weakness, stiffness, and episodes of the left ankle turning outwardly while walking.  He also described flare-ups of heat, swelling and redness every three weeks.  Examination of the left ankle revealed no edema and full range of motion but with pain during active motion.  The diagnosis was ankle arthralgia with insufficient evidence to warrant specific diagnosis, noted with X-ray of infra calcaneal spurring.  The examiner explained that this should not cause significant pain.  No opinion as to etiology of the left ankle symptoms was given.  

VA records from 2004 to 2007 primarily address other medical issues besides left ankle problems.  However an August 2004 X-ray of the left ankle showed an impression of no acute injury or destructive process seen.  He did have infra-calcaneal spurring to include the left ankle.  Also, in August 2004 the Veteran underwent a private disability examination, with complaints of his ankles (to include the left) having pain, swelling, and difficulty walking, along with a history of gout.  He reported the ankles turning red when his gout would flare up.  He limped slightly while walking and could not stand on the left leg or toes and heels.  His left ankle was tender with mild swelling.  He had no effusion or restricted motion.  His dorsiflexion was to 20 degrees and plantar flexion to 40 degrees.  He was diagnosed with arthritis, gout, and bursitis.  His primary problem was musculoskeletal in origin. 

The Veteran's November 2005 hearing testimony pertaining to his left ankle said that his left ankle problems began during active service.  His testimony included his claims that he was told by a doctor that his being an infantry soldier and running 10 miles a week aggravated his ankles.  He indicated that he continued to have problems with his left ankle after service. 

The report of a May 2008 VA joints and foot examination is shown to have focused on the right ankle and feet, with no pertinent findings or opinion for the left ankle, except for a diagnosis of tenderness and tendonitis of the left ankle.  

The Veteran underwent a VA examination in February 2010 to address the etiology of his left ankle disability, particularly to include whether it was being caused or aggravated by the service connected right ankle disability.  The claims file was reviewed.  He reported having left ankle pain and swelling claimed as secondary to the right foot/ankle condition, with altered ability to descend stairs, and increased pain with ambulation and doing chores.  He confirmed symptoms including giving way, pain, stiffness, weakness and decreased speed of joint motion of the left ankle.  He also cited locking episodes several times a week, and symptoms of inflammation that included warmth, redness, swelling and tenderness.  Flare-ups were precipitated by activity and relieved by rest. 

Examination revealed the left ankle to have an active plantar flexion of 20 degrees and dorsiflexion of neutral.  Passive motion was slightly better, with plantar flexion of 25 degrees and dorsiflexion of three degrees past neutral.  He had painful motion throughout.  The right ankle was also examined, with similar findings on range of motion, with 25 degrees plantar flexion, both on active and passive motion, and dorsiflexion that was neutral on active testing and 5 degrees past neutral on passive motion.  Again there was pain throughout.  X-rays revealed no acute fracture or dislocation, well corticated round ossific densities just inferior to the medial maleolus bilaterally.  These have been present in all previous studies and were felt to be consistent with accessory ossicles.  Bilateral old healed avulsion injuries were felt to be less likely.  Bilateral plantar calcaneal spurs were also shown.  The examiner diagnosed bilateral heel spurs, which were said to have moderate affects on most activities of daily living but prevented chores.  The examiner gave an opinion that the left ankle disorder was neither caused by nor a result of, nor was permanently aggravated by his service connected degenerative joint disease of the right ankle and residuals of a stress fracture of the second metatarsal of the right foot.  The examiner stated that there was no evidence based literature to support a finding that a heel spur being related to degenerative joint disease of an ankle.  The rationale was based on the fact that heel spurs develop as an abnormal growth in the heel bone due to calcium deposits that form when the plantar fascia pulls away from the heel.  The examiner noted that there was no documentation of the Veteran being diagnosed with plantar fasciitis.  

VA treatment records from 2010 and 2011 fail to provide any significant findings in regards to the right ankle.  
 
The report of a February 2011 VA examination to again assess the etiology of the left ankle disability, to include on a direct basis, included claims file review.  The Veteran described having injured his left ankle while running physical training in the military but could not recall the nature of the injury.  He indicated he was treated in sick call with medications, and instructed to rest a few days.  He now complained of intermittent pain and swelling, progressively worse since onset.  His symptoms were the same as cited in February, except he now denied decreased speed of joint motion.  He reported moderate weekly flare-ups of one to two days duration.  

General joint findings for the left ankle were tenderness, with no ankle instability or tendon abnormality.  Active range of motion was 35 degrees plantar flexion and 0-2 degrees dorsiflexion.  Passive motion was 43 degrees plantar flexion and 0-5 degrees dorsiflexion.  He had pain throughout these ranges.  X-ray findings were the same as discussed in February 2011.  He had moderate to severe limits on activities of daily living due to the ankle disability.  The examiner gave an opinion that the diagnosed corticated bony fragment at the tip of the medial malleolus was less likely than not caused by or a result of military service.  There was no documentation of injury, treatment or diagnosis for the left ankle condition while in service.  In the absence of such documentation pertaining to the left ankle injury or treatment, the examiner was unable to correlate the left ankle disability to service.   

A July 2012 addendum opinion was obtained which stated that the claims file and CPRS were reviewed and referred back to the rationale stated in the February 2011 VA examination, reciting this rationale.  The examiner also noted that the 2004 VA examination stated that the claims file was unavailable for review and noted that the examiner at that time said that the evidence was insufficient to formulate a diagnosis for the ankle condition.  Also noted was the May 2003 emergency room record from Northport Medical center where he was seen for pain typical of a typical gouty attack, but the records from 2003 did not show a nexus for service connection for a left ankle condition.

The claims file, including the VA, Social Security and private treatment records, does not contain any contrary medical opinions to rebut the unfavorable opinions from the VA examiner in the February 2010 VA examination addressing the claim on a secondary basis, or the unfavorable opinion from the VA examiner in the February 2011 VA examination with addendum in July 2012.  To the extent that the medical records describe his current left ankle disorder as dating back to 1991, such descriptions appear based on the history provided by the Veteran himself, rather than based on medical evidence showing continuity.  

Thus, the Veteran's contentions notwithstanding, none of the physicians who have had occasion to evaluate or examine him, or anyone else for that matter, have provided an opinion attributing his left ankle disorder to his active military service, or to include as secondary to his service-connected right foot and ankle disability.  To the contrary, the examiners in February 2010, February 2011 and July 2012 have provided the unfavorable opinions regarding the etiology of the left ankle disorder on a direct and secondary basis, with rationale as set forth above.  The Board finds these opinions probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, they are found to carry significant weight.  See Prejean, 13 Vet. App. at 448-9.  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.  See Wray, 7 Vet. App. at 492-93.

In addition to the medical evidence, the Board has also considered the Veteran's lay statements, including testimony presented at a personal hearing.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service, and continuity of symptoms.  See Washington, Buchanan, and Davidson, supra.  Even while conceding that the competency of the Veteran to report matters such as an in service injury, symptoms in service, and continuity of symptomatology, the Board must still weigh his lay statements against the medical evidence of record.  See Layno, supra.  In making this credibility determination, the Board does not find the Veteran's statements concerning the onset of left ankle problems continuity of symptomatology to be credible, since the service treatment records are silent for any complaints or findings regarding the left ankle, particularly when findings were shown for the right ankle.  He was first treated for arthritis of the left ankle, with joint complaints, in 2000, almost 10 years after his separation from the active duty.  See Caluza and Macarubbo, supra.  (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, supra.  Rather, the Veteran's statements are found to be of limited probative value because they are inconsistent with the evidence of record, which fails to show any evidence of a left ankle disorder treated in service (but with evidence of in service right ankle treatment documented), and no evidence of a current left ankle disorder until years after his service discharge.

For the reasons set forth above, the Board finds that the Veteran's lay statements regarding the etiology of his current left ankle disorder do not support a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim of service connection for a left ankle disorder.  To the extent that his lay evidence attempts to link his left ankle disorder as being caused by or aggravated by service, the Board finds that as a lay person without the appropriate medical training and expertise, he simply is not competent to state that the left ankle disorder was caused by or aggravated by the service connected right foot and ankle disorder.  See Routen, supra.  Also, since there is no indication of arthritis within the one year presumptive period after the Veteran's active service ended in 1992, he is not entitled to application of the special presumptive provisions that might otherwise warrant granting his claim for service connection. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For these reasons and bases, the Board places greater probative value on the medical evidence, which shows that the Veteran's current left ankle disorder is unrelated to his active service, and is neither caused by nor aggravated by the service connected right foot and ankle disorder.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left ankle disorder.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a left ankle disorder is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


